Title: Scheme of the Second Academy Lottery, 11 March 1755
From: Franklin, Benjamin
To: 


Before their lottery for 3000 pieces of eight (see above, p. 435) was drawn, the trustees of the Academy of Philadelphia, encouraged by the approval of a charter making their institution a college (issued on May 14), announced a second lottery, to raise 9375 pieces of eight for maintenance, scientific apparatus, and endowment of salaries. Tickets sold slowly — it was the summer of Braddock’s defeat: the first class was not drawn until August 18 and 19, and the fourth class not until June 1756. Except for the second and third paragraphs explaining the purpose of the lottery and the hopes of its promoters, and the paragraphs near the end giving the date of the first drawing and the names and functions of the managers, this paper is identical with the Scheme of the Second Philadelphia Lottery, 1748, for the benefit of the Association (see above, III, 288–96).
 
Scheme Of a Lottery, to raise 9375 Pieces of Eight, for the Use of the College, Academy and Charity-School of Philadelphia.
This Lottery consists of 7500 Tickets, and is divided into four Classes, to be drawn at four different Times. Each Ticket is divided into four Billets, one for each Class. The Price of each Billet is, for the first Class one Piece of Eight, for the second two Pieces of Eight, for the third three Pieces of Eight, and for the fourth four Pieces of Eight.
The yearly Expence of supporting the Academy, and paying the necessary Salaries, being found to exceed considerably the Income from the Scholars, the Trustees propose this Lottery for these Purposes, viz.
1. To repair and glaize the Hall, and fit it for the Accommodation of the Auditories at the Time of publick Exercises, and Commencements, when the Students in the College take their Degrees. 2. To purchase a compleat Apparatus for Experimental Philosophy, with such Books in that Science as are most necessary. 3. To purchase some Ground-rents, towards establishing a perpetual Fund for the Payment of Salaries; and for the Support of the two Charity Schools, in which 70 poor Boys, under a Master and Assistant, are now taught to read, write, and cast Accounts; and 40 Girls, under a Mistress and Assistant, are taught to read, knit, sew, &c. and likewise to write under the Charity Master. Most of these Children, tho’ between 8 and 13 Years of Age when admitted, had never been at any School, and it is thought must have been brought up in entire Ignorance, if it had not been for this Institution; which was begun, supported, and now greatly enlarged, entirely at the Expence of private Persons, tho’ solely calculated for the Benefit of the Publick, and the Honour of the Province.
As therefore this Lottery is proposed for the most useful and charitable Purposes, it is hoped that it will meet with due Encouragement; for even its Blanks may be deemed Prizes, as the Satisfaction arising from a Consciousness of doing Good, is, to benevolent Minds, far more valuable than Money.
The First Class, at one Piece of Eight, each Billet.


Prizes.
Value in Pieces of Eight.

Sum in Do.


1
of
500
is
500


2
of
250
are
500


3
of
100
are
300


3
of
80
are
240


4
of
40
are
160


10
of
20
are
200


10
of
10
are
100


125
of
4
are
500


750
of
2
are
1500


2
The first and last drawn, each
10
are
20


2



The Tickets drawn next before and after the Prize of 500, each
}



10
  are
   20


912
Prizes


4040



Cash Dr. received on 7500 Tickets, 7500 Pieces, 




Cr. paid in Prizes, – – – –
4040





Remains 3460 to be carried to the Fourth Class.



The Second Class, at two Pieces of Eight each Billet.


Prizes.
Value in Pieces of Eight.

Sum in Do.


1
of
750
is
750


1
of
500
is
500


2
of
250
are
500


3
of
150
are
450


4
of
100
are
400


6
of
80
are
480


10
of
50
are
500


12
of
40
are
480


25
of
20
are
500


10
of
15
are
150


45
of
10
are
450


50
of
6
are
300


250
of
4
are
1000


750
of
3
are
2250


2
The first and last drawn, each
15
are
30


    2
The Tickets drawn next before and after the 750, each
15
  are
  30


2
The Tickets drawn next before and after the 500, each
  10
  are
   20


1176
  Prizes, – – – – – – – – – – – – – – – –
– – – –
– – – –
– – – –  8810



Cash Dr. received on 7500 Tickets, 15000 Pieces,




Cr. paid in Prizes,  – – – –

8810





Remains
6190 to be carried to the Fourth Class.



The Third Class, at three Pieces of Eight each Billet.


Prizes.
Value in Pieces of Eight.

Sum in Do.


1
of
1000
is
1000


1
of
750
is
750


1
of
500
is
500


2
of
400
are
800


3
of
250
are
750


5
of
150
are
750


8
of
100
are
800


10
of
60
are
600


15
of
40
are
600


20
of
30
are
600


47
of
20
are
940


141
of
10
are
1410


250
of
6
are
1500


750
of
4
are
3000


2
The first and last drawn, each
  20
  are
  40


  2
  The Tickets drawn next before and after the 1000, each
  20
  are
  40


2
  The Tickets drawn next before and after the 750, each
15
  are
  30


    2
  The Tickets drawn next before and after the 500, each
  10
  are
   20


1262
  Prizes – – – – – – – – 
  – – – – – 
  – – – – – 
  – – – – 14130



Cash Dr. received on 7500 Tickets,
  22500
  Pieces,



Cr. paid in Prizes,  – – – – – 

  14130




  
  Remains 8370 to be carried to the Fourth Class.



The Fourth and Last Class, at four Pieces of Eight each Billet.


Prizes.
Value in Pieces of Eight.

Sum in Do.


1
of
1500
is
1500


2
of
1000
are
2000


3
of
750
are
2250


4
of
500
are
2000


6
of
400
are
2400


10
of
250
are
2500


10
of
150
are
1500


15
of
100
are
1500


20
of
80
are
1600


30
of
60
are
1800


24
of
50
are
1200


60
of
40
are
2400


1248
of
20
are
24960


  2
The first and last drawn, each
50
  are
  100


  2
The Tickets drawn next before and after the 1500, each
  30
  are
  60


  4
The Tickets drawn next before and after the two of 1000, each
  20
  are
  80


  6
The Tickets drawn next before and after the three of 750, each
  15
  are
  90


 8
The Tickets drawn next before and after the four of 500, each
  10
  are
   80


1455
  Prizes,– – – – – –
– – –
  – –
48020



Cash Dr. received on 7500 Tickets,

30000



Paid more than received in this Class,

18020


Being what was brought forward from the preceding Classes.



State of the Account of the Four Classes, viz.


Received.
Pieces of Eight.
Pieces.


For 7500 Billets in first Class, at
1 each,
  7500


  For Ditto, in second Class, at
  2 each,
  15000


  For Ditto, in third Class, at
  3 each,
  22500


  For Ditto, in fourth Class, at
  4 each,
  30000




75000






Prizes paid.
Amounting to


In first Class,
912
4040


In second Class,
1176
8810


In third Class,
1254
14130


In fourth Class,
1455
48020




75000


Twelve and a Half per Cent. deducted from 75000 Pieces of Eight, is 9375 Pieces, to be applied to the Use of the College, Academy and Charity-School.
  Explanation.
A Lottery, in the common Form, is subject to these Inconveniences. If the Price of each Ticket be high, many, who would have been Purchasers, are discouraged and excluded. If low, the Number of Tickets must be great, and that occasions the Drawing to take up more Time, which encreases the Expence, and is an Injury to many, who neglect other Business to attend it. If the Capital of the Lottery is large, ’tis an Inconveniency that so much Money as is necessary to fill it, should be damm’d up, and restrained from being current in Trade, till the whole is compleated, and all the Lottery drawn.
The present Scheme is calculated to remedy these Inconveniences. It divides the Lottery into four distinct Classes, to be drawn at four different Times, and is so contrived, as that all the four Drawings will take but little more Time than one Drawing would do in the common Way. The Price of a Ticket is also divided into four gradual Payments, to be made, if the Buyer pleases, at four different and distant Times. The first Entry is low and easy, and if the Adventurer is successful in the first Class, he is enabled as well as encouraged to go on. And a very great Part of the Money is to return several Times into the Hands of the People, before the Conclusion.
The four Billets into which each Ticket is divided, are all of the same Number, but of different Prizes, according to the several Classes to which they belong.
Every Adventurer in the first Class, receives a Billet for each Piece of Eight he pays, entitling the Bearer to such Prize in that Class as may be drawn against its Number, subject to no Deduction, unless the Prize be Twenty Pieces of Eight, or upwards. For a like Billet in the second Class he pays Two Pieces of Eight. For a Billet in the third Class three Pieces of Eight; and four for a Billet in the fourth Class: So that the Price of a whole Ticket, to go through the Lottery, is Ten Pieces of Eight.
Adventurers in the first Class have a Right to go thro’ the subsequent Classes, but are not obliged to do it. If any neglect or decline taking out, or paying the Price of their Billets for a subsequent Class, till within three Days of the Drawing of such Class, the common Stock is to have the Benefit of it to the End; unless such Adventurers have left equivalent Prizes for that Purpose in the Hands of the Managers, which is the same Thing as paying: And the greatest Number of Prizes in the first, second, and third Classes, are made just the Price of a Billet in the Class next succeeding, that such Prizes may defray the Charge of new Billets, without the Trouble of paying Money.
A sum equal to Twelve and a Half per Cent. on the whole, is to be deducted from the fortunate Tickets for the Use of the Academy and Charity School: But as it would occasion Trouble in making Change, and be otherwise inconvenient, if such Deduction was to be made from the smaller Prizes, (which indeed cannot so well afford it) therefore nothing is deducted from any Prize that is under Twenty Pieces of Eight. And the Prizes are so calculated and order’d, that 15 per Cent. which is to be deducted from such as are Twenty Pieces of Eight, and upwards, is equal to Twelve and a Half per Cent. on the Whole, and no more. Thus this Lottery is Two and a Half per Cent. more advantageous to Adventurers, than any that have lately been made on this Continent. And there are yet several other Advantages; for, in the first Place, the Adventurer’s whole Ticket cannot be struck dead at a Blow, as in common Lotteries. If he has a Blank in the first Class, ’tis a Blank only of one Tenth of his Ticket, and he has still three good Chances left for the remaining nine Tenths, every Chance better than the preceding One, and the last best of all. Then he is under no Necessity of paying the whole Ten Pieces of Eight for each Ticket at once; and, if fortunate in the first Class, may have occasion to advance no more than the first. In former Lotteries, the Price of a Ticket was Thirty, and in some Forty Shillings, the whole to be paid at once, and yet its best Chance was to be doubled but 3 or 400 times: In this Lottery one Piece of Eight may possibly gain several Thousands. And lastly, the Number of Prizes is more than Half the Number of Tickets.

Publick Notice is to be given before each Drawing, of the Time and Place when and where the Numbers and Prizes are to be put into the Wheels, that such Adventurers as think fit may be present if they please.
The Manner of Drawing is this: All the 7500 Numbers are to be put into one Wheel, and well mixed, the Wheel to be frequently turn’d during the Drawing. In the other Wheel are put the Prizes of the first Class, without any Blanks among them. Then a Number is drawn out of one Wheel, and a Prize against it out of the other, till the Prizes are all drawn; so ends the Drawing of the first Class, which may be finished in one Day.
The rest of the Numbers remain in their Wheel, seal’d up, till the Drawing of the second Class.
The Prizes drawn in each Class may be demanded within three Days after the Drawing of that Class is finished.
Six Weeks Time to be allowed between the Drawings, to take out Billets for the succeeding Class, prepare for drawing it, &c.
Before drawing the second Class, all the Numbers drawn out in the first Class are again to be roll’d up and tied, put into the Wheel to the rest, and well mixed among them.
Then the Prizes of the second Class being put into the other Wheel, without Blanks, the Drawing proceeds as in the first Class.
In the same Manner is the third Class managed.
In drawing the fourth and last Class, Blanks are to mixed with the Prizes, so many as to draw out all the Numbers in the Number Wheel, and complete the Whole.
The Drawing of the first Class is to begin on Monday the 23d of June next, without postponing or Delay, or sooner if sooner full; if any Tickets should then remain unsold, they are to be drawn on Account of the Stock.
The following Persons are appointed Managers of this Lottery, viz. Messieurs William Allen, John Inglis, William Masters, Samuel M’Call, junior, Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Philip Syng, Phineas Bond, Richard Peters, Abraham Taylor, William Plumsted, Thomas Cadwallader, and Alexander Stedman, who are to give Bond, and be on Oath for the faithful Performance of their Trust.
Prizes not demanded within six Months after the last Drawing, to be deemed as generously given to the common Stock, for the same Use as the Twelve and a Half per Cent. and not to be demanded afterwards, but applied accordingly.
The Tickets are sold by the Managers at their respective Houses.
